ACCEPTED
                                                                                              03-15-00093-CV
                                                                                                      6154774
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        7/21/2015 12:04:53 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                            CASE NO. 03-15-00093-CV

                                                                        FILED IN
                         IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                     FOR THE THIRD DISTRICT OF TEXAS      AUSTIN, TEXAS
                                                     7/21/2015 12:04:53 PM
                              AUSTIN, TEXAS
                                                                     JEFFREY D. KYLE
                                                                          Clerk
                       THE CITY OF HOUSTON, TEXAS
                                 Appellant,

                                          v.

              KEN PAXTON, ATTORNEY GENERAL OF TEXAS,
                              Appellee.

           On Appeal from the 250th District Court of Travis County, Texas
                   The Honorable Stephen Yelenosky, Presiding

                     FIRST UNOPPOSED MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), Appellee Ken Paxton,

Attorney General of Texas, files this unopposed motion requesting the Court extend

the time for filing Appellee’s brief by twenty-nine days to August 21, 2015.

      1.      The deadline to file Appellant’s Brief is currently July 24, 2015.

      2.      The Attorney General’s undersigned counsel, Matthew R. Entsminger,

seeks additional time to file his brief due to previously-scheduled professional

commitments that predated the Court’s setting of the Appellee deadline. The

undersigned is responsible for an extensive litigation docket. In the days and weeks
prior to the briefing deadline and in addition to various other commitments in other

cases, the undersigned was required to (1) respond to a petition in Epic Systems

Corporation v. Ken Paxton, Attorney General, State of Texas, and University of

Texas MD Anderson Cancer Center, Cause No. D-1-GN-15-002042, in the 126th

District Court of Travis County, Texas; (2) respond to a petition and file a plea to

the jurisdiction in Aetna Life Insurance Company v. Ken Paxton, Attorney General

of Texas, Cause No. D-1-GN-15-002233, in the 200th District Court of Travis

County, Texas, and (3) draft and file a response to a summary judgment motion, as

well as prepare for and appear at a summary judgment hearing that occurred on July

15, in Keller Independent School District v. Office of the Attorney General of the

State of Texas, Cause No. D-1-GN-14-004782, in the 126th District Court of Travis

County, Texas.

      3.     The Court has the authority to extend the time to file briefs under Texas

Rules of Appellate Procedure 38.6.

      4.     The parties agree to this motion.

      5.     No previous extensions have been sought by Appellee.

      6.     For the above reasons, Appellee Attorney General prays that this Court

grant an extension of time to file Appellee’s brief until August 21, 2015.

                                       Respectfully Submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                          2
CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil
Litigation

DAVID A. TALBOT, JR.
Chief, Administrative Law Division

KIMBERLY L. FUCHS
Chief, Open Records Litigation


/s/Matthew R. Entsminger
MATTHEW R. ENTSMINGER
State Bar No. 24059723
Assistant Attorney General
Open Records Litigation
Administrative Law Division
Office of the Attorney General of Texas
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4151
Facsimile: (512) 320-0167
matthew.entsminger@texasattorneygeneral.gov

ATTORNEYS FOR APPELLEE
KEN PAXTON, ATTORNEY GENERAL OF
TEXAS




  3
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on July 21, 2015, I conferred by email with Mary Beth

Stevenson, counsel for Appellant City of Houston, Texas, who stated she does not

oppose this motion.

                                      /s/ Matthew R. Entsminger_________
                                      MATTHEW R. ENTSMINGER




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing First Unopposed

Motion for Extension of Time to File Brief, has been served on July 21, 2015, on the

following parties and/or counsel-of-record via e-service and e-mail:

Mary Beth Stevenson
State Bar No. 24072366
Assistant City Attorney
City of Houston Legal Department
900 Bagby, 4th Floor
Houston, Texas 77002
Telephone: (832) 393-6491
Facsimile: (832) 393-6259
marybeth.stevenson@houstontx.gov

ATTORNEY FOR APPELLANT

                                      /s/ Matthew R. Entsminger_________
                                      MATTHEW R. ENTSMINGER




                                         4